Citation Nr: 1547877	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-09 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for a neck disability, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel 


INTRODUCTION

The Veteran had active military service from September 1992 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has argued that he has had to compensate for his service-connected left knee disability; and that he has had a limp since his service in the 1990's, and that this has caused misalignment to his back and neck.  

July 2004 and August 2008 VA examinations noted the Veteran had a normal gait.  A July 2011 VA examination showed asymmetrical wear of the Veteran's left boot compared to his right, and a diagnosis of sacroiliitis.  At that time, the Veteran reported an approximately 1 year history of slow onset of right lower back/sacroiliac region discomfort, and the examiner indicated that previous knee X rays were not significant for arthritis or a condition that would cause valgus deviation of the left lower extremity.  

On VA examination in October 2011, the Veteran was reported to have guarding and/or muscle spasm of the cervical spine, resulting in abnormal spinal contour.  X rays revealed cervical spine arthritis, mild apex dextroscoliosis, and mild left-sided foraminal encroachment at C2/C3 and C3/C4.  The examiner opined that a neck condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The reasoning is not entirely clear and no opinion was rendered on the matter of aggravation.  

In a November 2011 statement, a chiropractor who had been treating the Veteran since May 2011 offered an opinion that the Veteran's "knee injury has altered the mechanics of his gait and posture to the point of compromising their function."  

The November 2011 chiropractor's statement raises the question of whether the Veteran's current back and neck complaints may be caused or aggravated by the service-connected left knee disability.  None of the VA examinations to date have included adequate opinions on aggravation.  Thus, another VA opinion should be obtained.

The most recent treatment records are dated in November 2011.  On remand, any additional treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for neck and back complaints since November 2011.  Take all appropriate action to obtain those records.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of the any currently diagnosed neck or back disability.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination. 

Based on the examination and review of the record, the examiner should address the following:  

(a) Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed low back or neck disorder was incurred in or aggravated by service?

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed low back or neck disorder was caused by his service-connected left knee disability?

(c) Is it at least as likely as not that the Veteran's service-connected left knee disability aggravated any currently diagnosed low back or neck disorder?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of low back or neck disability present (i.e., a baseline) before the onset of the aggravation. 

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, readjudicate the claim.  If any benefit sought on appeal is not granted, issue an updated supplemental statement of the case and give the Veteran and his representative an appropriate amount of time to respond to it.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




